Citation Nr: 1121674	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  05-37 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for left elbow disorder.

2.  Entitlement to service connection for bilateral pes planus.  

3.  Entitlement to service connection for a right foot calcaneal bone cyst.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from March 1995 until February 2005.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem.  The claims file has been subsequently transferred to the RO in Detroit, Michigan.

In February 2009, the Board remanded the matter for additional procedural development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a left elbow disorder, bilateral pes planus and a right foot calcaneal bone cyst.

The Board initially notes that no clinical records regarding the Veteran's treatment for left elbow and foot disorders have been associated with the claims folder, since 2006.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  As such, the AMC should attempt to obtain VA clinical records pertaining to treatment for a left elbow disorder, pes planus or right foot calcaneal bone cyst.

With regards to the Veteran's claim for a left elbow disorder, the Board acknowledges that the April 2006 found no evidence of orthopedic impairment.  However, a review of the service treatment records demonstrates that the Veteran received treatment for left elbow nerve entrapment in October 2004 and the Veteran presented for the examination with complaints of progressively worsening numbness.

The Board also notes that neither the January 2005 or the April 2006 examiner specifically addressed whether the Veteran's pre-existing pes planus had been aggravated by service.  A review of the Veteran's service treatment records demonstrate complaints of pain and the issuance of orthotics.  Post-service private treatment records demonstrate symptomatic pes planus in July 2006, shortly after the Veteran's discharge from service.

As to the Veteran's right ankle, a review of the service treatment records demonstrates that the Veteran experienced right ankle pain during his period of service.  X-rays dated in 2000 and 2003 did not demonstrate any significant abnormality.  X-rays dated in May and June of 2004 demonstrated stress active changes.  Neither of the VA examination reports contains an opinion as to whether the Veteran's current complaints of a right foot calcaneal bone cyst are in anyway related to his period of service. 

Considering the above, it is found that the Veteran should be afforded additional VA examinations.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79, 81(2006).  

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran and/or his representative and request that they identify all VA and non-VA clinicians who have treated him for a left elbow disorder, pes planus or right foot calcaneal bone cyst.  After securing the proper release forms, VA should attempt to obtain and associate with the claims file any identified records.  If VA is unable to obtain any of the identified records, such should be so noted in the record and the Veteran should be so informed so that he may have the opportunity to obtain those records on his own behalf.  

2.  Schedule the Veteran for a VA examination by an appropriate health care provider to determine the nature and etiology of any current left elbow disability, to include any neurologic disorders.  The following considerations will govern the examination:

The claims folder and a copy of this remand must be made available to the examiner in conjunction with this examination, and the examiner must acknowledge receipt and review of this material in any report generated as a result of this remand.

After examination of the service treatment records and post service treatment records as found in the claims folder, and conducting any appropriate clinical testing and any appropriate interview with the Veteran, the examiner must provide an onion as to whether it is more likely, less likely, or at least as likely as not (50 percent probability or greater) that the Veteran's left elbow disorder is related to his military service.

The examination report must reflect review of pertinent material in the claims folders.  All findings should be reported in detail.  A complete rationale for all opinions must be provided.

3.  Schedule the Veteran for a VA examination by an appropriate health care provider to determine the nature and etiology of any current bilateral pes planus and right foot calcaneal bone cyst.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and following this review and the examination offer comment as to the following:

a.  Whether the Veteran's documented pes planus pre-existed his entry into service?

b.	If the Veteran's bilateral pes planus pre-existed service, the examiner is instructed to opine as to whether the Veteran's pes planus was aggravated beyond the normal progression of that disease during service.

c.	If pes planus is not found to have pre-existed the Veteran's service, the examiner is instructed to opine as to whether it is more likely, less likely, or at least as likely as not (50 percent probability or greater) that the Veteran's bilateral pes planus is related to his military service.

d.	The examiner should opine as to whether the Veteran's diagnosed right foot calcaneal bone cyst is more likely, less likely, or at least as likely as not (50 percent probability or greater) related to his military service, including the 2004 x-ray findings of stress changes.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, readjudicate the claim. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


